Case 18-16251-mdc         Doc 38
                          Filed 04/24/19 Entered 04/24/19 18:48:41 Desc Main
                          Document     Page 1 of 3
                THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                   :
 VICTOR M. SOSA                           :     BK. No. 18-16251-mdc
                      Debtors             :
                                          :     Chapter No. 13
 SANTANDER BANK, N.A.                     :
                      Movant              :
                v.                        :
 VICTOR M. SOSA                           :
 DEANNA DIMEMMO-SOSA (Non-Filing Co-      :     11 U.S.C. §362 AND §1301
 Debtor)                                  :
                      Respondents         :
                                          :

    MOTION OF SANTANDER BANK, N.A. FOR RELIEF FROM AUTOMATIC STAY
               UNDER §362 AND CO-DEBTOR STAY UNDER §1301

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor VICTOR M. SOSA AND (Non-Filing Co-Debtor) DEANNA DIMEMMO-SOSA.

               1.      Movant is SANTANDER BANK, N.A..

               2.      Debtor, VICTOR M. SOSA AND (Non-Filing Co-Debtor) DEANNA

DIMEMMO-SOSA are the owners of the premises located at 2121 BRANDYWINE STREET,

PHILADELPHIA, PA 19130, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant institutd foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings instituted were stayed by the filing of the instant

Chapter 13 Petition.

               7.      As April 15, 2019, Debtor has failed to tender post-petition mortgage payments

for the months of February 2019 through April 2019. The monthly payment amount for the months of

February 2019 through April 2019 is $3,355.23 each, for a total amount due of $10,065.69. The next
Case 18-16251-mdc          Doc 38   Filed 04/24/19 Entered 04/24/19 18:48:41 Desc Main
                                    Document       Page 2 of 3
payment is due on or before May 1, 2019 in the amount of $3,355.23. Under the terms of the Note and

Mortgage, Debtor has a continuing obligation to remain current post-petition and failure to do so

results in a lack of adequate protection to Movant.

               9.      Movant additionally seeks relief from the Co-Debtor Stay under §1301(c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the Co-Debtor Stay

               10.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               11.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               12.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 2121

BRANDYWINE STREET, PHILADELPHIA, PA 19130 (as more fully set forth in the legal

description attached to the Mortgage of record granted against the Premises), as to allow Movant, its

successors and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      That relief from any Co-Debtor Stay (if applicable) is hereby granted; and

               c.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and
Case 18-16251-mdc        Doc 38    Filed 04/24/19 Entered 04/24/19 18:48:41                 Desc Main
                                   Document       Page 3 of 3
                 d.   waiving Federal Rule of Bankruptcy Procedure 3002.1; and

                 e.   Granting any other relief that this Court deems equitable and just.

                                                    /s/ Robert J. Davidow, Esquire
                                                    Robert J. Davidow, Esq., Id. No.321821
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext
                                                    Fax Number: 215-568-7616
April 24, 2019                                      Email: Robert.Davidow@phelanhallinan.com
